Citation Nr: 0117131	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  98-05 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stroke, as 
secondary to service-connected anxiety state with migraine.  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran and his spouse provided oral testimony before a 
Hearing Officer at the RO in May 1998, and before the 
undersigned at the RO in August 1999, transcripts of which 
have been associated with the claims file.

After adjudicating other issues then pending on appeal, the 
Board remanded the issues of entitlement to service 
connection for a stroke as secondary to service-connected 
anxiety state with migraine and a TDIU to the RO for further 
development and adjudicative actions in January 2000.

The issue of entitlement to service connection for a stroke, 
as secondary to service-connected anxiety state with migraine 
is addressed in the remand porion of this decision.


FINDINGS OF FACT

1.  The Board in January 2000 granted an increased rating of 
100 percent for anxiety state with migraine.

2.  The RO in February 2000 implemented the Board's grant 
with assignment of a 100 percent rating effective from 
December 5, 1996, the date of claim for an increase in 
compensation benefits; there was no earlier pending claim for 
TDIU.

3.  There is no longer a controversy regarding the TDIU 
benefit sought as the Board decision to grant a total 
schedular rating for anxiety state with migraine and the RO 
grant of a December 5, 1996, effective date resolves the TDIU 
issue raised on appeal.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for TDIU benefits before the Board.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107) 38 C.F.R. §§ 20.101, 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 185 (2000), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for an 
informed determination regarding mootness of the veteran's 
TDIU claim.  There are no potential deficiencies in the duty 
to assist that could conceivably prejudice the appellant in 
this case at this stage of the appeal.  See Stegall v. West, 
11 Vet. App. 268 (1998); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Further, there is no need for any additional development 
before an informed determination can be made on this issue.  
The RO substantially complied with the intent of the Board 
remand.  Further, the RO had developed the TDIU claim 
simultaneously with the claim for increase and the record was 
substantially complete.  There is no argument that relevant 
evidence was not obtained and the RO had advised the veteran 
and his representative of the evidence considered in 
adjudicating the TDIU claim.  

Mootness of the claim for TDIU

The issue of entitlement to TDIU benefits had been properly 
placed in appellate status prior to the January 2000 remand 
order.  In the remand, the RO was asked to consider whether 
the issue was moot in light of the Board's decision granting 
a 100 percent schedular rating.  The RO assigned the 100 
percent rating from December 5, 1996, the earliest date it 
can be assigned under the circumstances.  That is the date of 
receipt of the claim for increase and there was no evidence 
submitted in connection with the claim that could have 
supported an earlier effective date.  See e.g. 38 C.F.R. 
§§ 3.155, 3.157(b).  Prior to the claim for increase in 1996 
the RO had most recently considered a claim for increase 
early in 1993.  

The RO in February 2000 advised the veteran of the effective 
date for the 100 percent schedular evaluation and in a 
separate letter asked him if the increase satisfied the TDIU 
claim.  

He did not respond to the RO letter and the RO then issued a 
supplemental statement of the case that discussed mootness.  
However, the Board must provide reasons and bases to support 
this disposition and in this case the veteran did not 
withdraw his appeal of the TDIU claim.  38 C.F.R. § 20.204; 
see also ZP v. Brown, 8 Vet. App. 303 (1995).

In essence, with the grant of a total schedular disability 
rating there no longer exists any case or controversy as to 
the disability rating for the appeal period.  The TDIU rating 
is viewed as an intertwined issue since both bases of 
entitlement could produce a 100 percent evaluation.  The 100 
percent schedular evaluation was assigned under Diagnostic 
Code 9400 criteria where employability is a significant 
factor in the schedular rating.  Further, the Board observes 
that the veteran asked for the TDIU rating to coincide with 
the November 1996 termination of employment.  However, the 
date of receipt of claim in December 1996 is the pertinent 
date for effective date purposes in this case.

Having resolved the veteran's claim on a schedular basis and 
thereby granting the maximum benefit for the entire period of 
the appeal, there is no longer a question or controversy 
regarding the level of disability at any time applicable to 
the period under review.  No greater benefit could be 
provided based on TDIU.  Nor are any exceptions to the 
mootness doctrine present.  See, for example, Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995) and Bond v. Derwinski, 2 Vet. 
App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101 and VAOPGCPREC 6-99.  In view of the 
record, the Board is inclined to agree with the 
representative's May 2001 argument that the TDIU issue was 
mooted with the 100 percent schedular evaluation granted from 
the date of receipt of claim for increase in December 1996. 


ORDER

The appeal for entitlement to a TDIU is dismissed.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO decision in February 1997 found the claim for 
secondary service connection of stroke not well grounded.  
The statement of the case and supplemental statement of the 
case discussed the claim as not well grounded. 

As noted previously there has been a significant change in 
the law during the pendency of this appeal with the signing 
into law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Pertinent here is that this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  It 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 185 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of entitlement and not yet final as of this 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). Because of the change in the law brought 
about by the VCAA of 2000, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See VCAA of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); Bernard v. Brown. 4 Vet. App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The record does not include a comprehensive evaluation of the 
claim for secondary service connection.  Consideration must 
be given to secondary service connection based on causation 
or aggravation.  VA medical opinions should address secondary 
causation of stroke or possible aggravation of residual 
disability.  The Board is the opinion that this claim 
requires additional development in view of the current state 
of the record in order to meet the duty to assist and comply 
with applicable regulatory criteria.  This does not appear to 
be a claim with no reasonable possibility that such 
assistance will aid in the establishment of entitlement.
To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should ask the veteran to identify 
the names, addresses, and approximate 
dates of treatment by all health care 
providers, VA and non-VA, inpatient or 
outpatient, who may possess additional 
records pertinent to his claim for 
service connection of a stroke on a 
secondary basis.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for VA examination 
of the veteran by a board composed of a 
specialist in psychiatry and a specialist in 
neurology, including on a fee basis if 
necessary, to determine the nature, extent, 
and probable etiology of his stroke 
disability found on examination.  Any further 
indicated special testing should be 
conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiner) should annotate 
the examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.

The examiners should be asked to provide an 
opinion as whether any stroke disorder(s) 
found on examination is/are causally related 
to service-connected anxiety state with 
migraine, or alternatively, whether such 
service-connected disability "aggravates," 
or makes worse, any stroke disorder(s) found.  

If aggravation is determined to be present, 
the examiners should address the following 
medical issues: (1) The baseline 
manifestations which are due to the effects 
of any stroke disorder(s) determined present; 
(2) The increased manifestations which, in 
the examiners' opinions, are proximately due 
to service-connected disability based on 
medical considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any stroke 
disorder(s) determined present are 
proximately due to the service-connected 
anxiety state with migraine disability.  



The examiner(s) should state the relative 
contribution of the service-connected 
disability to the overall level of impairment 
from the stroke disability in percentage 
terms, if possible.  The rationale for all 
conclusions and opinions expressed should be 
provided.  Any consultations with other 
specialists deemed necessary for a 
comprehensive evaluation should be obtained.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a stroke as secondary to 
service-connected anxiety state with 
migraine, with application of 38 C.F.R. 
§ 3.310(a) (2000), and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, failure to report 
for a scheduled VA examination(s) without good cause shown 
may adversely affect the outcome of the veteran's claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



